                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN JOSEPH McDONALD,                         )
                                              )
              Petitioner,                     )
                                              )
v.                                            )          Case No. CIV-19-209-SLP
                                              )
SCOTT CROW,                                   )
                                              )
              Respondent.1                    )

                                        ORDER

       Petitioner John Joseph McDonald, a state prisoner appearing pro se, filed a Petition

for Writ of Habeas Corpus [Doc. No. 1] pursuant to 28 U.S.C. § 2254. Respondent filed a

response and Petitioner filed a reply. See Resp., Doc. No. 15; Reply, Doc. No. 17. Before

the Court is the Report and Recommendation [Doc. No. 20] (“R. & R.”) issued by U.S.

Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C. § 636(b)(1). Judge Mitchell

recommends the § 2254 Petition be denied. Specifically, Judge Mitchell determined that

Petitioner’s first proposition for relief—“Petitioner plead[ed] not guilty and was sentenced

without pleading guilty or being tried in violation of his Fourteenth Amendment

cons[titutional] rights”—and his third proposition for relief—that his “trial counsel was

ineffective for not advocating at the plea hearing that Petitioner was not capable of entering

a guilty plea due to his mental health status”—were not exhausted in state court and are

barred by the doctrine of anticipatory procedural default, and that none of the exceptions


1
 Mr. Crow, the interim director of the Oklahoma Department of Corrections, is substituted
for the respondents listed by Petitioner in his Petition for the reasons explained by Judge
Mitchell. See R. & R. 1 n.1, Doc. No. 20; Fed. R. Civ. P. 25(d).
to such doctrine apply. Pet. 3, 9, Doc. No. 1 (emphasis omitted). Judge Mitchell also

concluded that Petitioner’s second proposition for relief—that the “trial court abused its

discretion when good faith showed reason for [Petitioner]’s mental health concern[ and

the] trial court did not sua sponte order mental health hearing”—failed because Petitioner

has not established that a reasonable judge should have had a bona fide doubt as to his

competency to enter a guilty plea. Id. at 7 (emphasis omitted).

       Petitioner timely filed an Objection [Doc. No. 21] to the R. & R. The Court reviews

de novo those portions of the R. & R. to which Petitioner has made specific objection. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Upon such review, the Court fully concurs

with the analysis set forth in the comprehensive and well-reasoned R. & R. issued by Judge

Mitchell, which addresses all of the arguments included in Petitioner’s Objection.2 All

told, nothing included by Petitioner in his Objection (or in his Petition or reply brief) leads

the Court to find any error on its de novo review of the recommended disposition included

in the R. & R. Accordingly, Petitioner’s § 2254 Petition will be denied.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

20] is ADOPTED in its entirety. The Petition for Writ of Habeas Corpus [Doc. No. 1] filed

pursuant to 28 U.S.C. § 2254 is DENIED.


2
  Petitioner asserts that the state trial court was required to (but did not) follow the
procedure for determining one’s competency to plead guilty included in King v. State, 553
P.2d 529 (Okla. Crim. App. 1976). Habeas relief requires that the action complained of
have been “contrary to, or involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the United States. . . .” 28 U.S.C.
§ 2254(d) (emphasis added). Judge Mitchell applied the correct standard and proceeded
through the correct analysis regarding Petitioner’s procedural competency claim. See
R. & R. 10-15, Doc. No. 20 (applying Lay v. Royal, 860 F.3d 1307 (10th Cir. 2017)).

                                              2
       A separate judgment will be entered contemporaneous to this Order.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, a Certificate of Appealability

(“COA”) is DENIED. When a habeas petition is denied on procedural grounds, a petitioner

is entitled to a COA only if he demonstrates that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Frost v. Pryor, 749 F.3d 1212,

1232 (10th Cir. 2014) (treating decision regarding exhaustion as a procedural ruling for

purposes of the COA standard). Where a habeas petition is denied on the merits, Petitioner

is entitled to a COA only if he demonstrates “that jurists of reason could disagree with the

district court’s resolution of his[] constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003). Petitioner has not made either showing. Therefore, a

COA is denied. This denial shall be included in the judgment.

       IT IS SO ORDERED this 21st day of November, 2019.




                                                3
